Application by the appellant for a writ of error co-ram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 27, 1995 (.People v Kelly, 221 AD2d 661, cert denied sub nom. Kelley v New York, 517 US 1200), affirming a judgment of the Supreme Court, Kangs County, rendered November 22, 1995.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Miller, Sullivan and Florio, JJ., concur.